Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment filed 9/2/2021.
Claims 1-20 were amended. No Claims were added and none were canceled. 
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Yamada hereinafter) US Patent Application Publication No. 20080137972 filed July 25, 2007 in view of Galbraith et al. US Patent Application Publication No. 20030145172 .

Regarding Claims 1, 8, and 15, Yamada discloses a method comprising:
splitting the compressed block of data into a leading compressed portion, an outdated portion (Para. 138, Yamada), and a trailing compressed portion, wherein neither the leading compressed portion nor the trailing compressed portion includes the outdated portion of the compressed block of data (Para. 138, lines 3-4, wherein the outdated data presumed to mean a data which has not yet been updated, lacking any further clarification on the meaning of outdated portion of data, Yamada). Yamada disclose all the limitations as stated above. However, Yamada doesn’t explicitly disclose wherein the compressed block of data is split without decompressing the compressed block of data. On the other hand, Galbraith disclose wherein the compressed block of data is split without decompressing the compressed block of data. As shown in Fig. 2, Para. 0069, wherein the data split without decompressing and recompressing the data in the data block.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamada, with the teachings of Galbraith, to replace old data block with the new data block. Modification would have been obvious to one of ordinary skill in the art to maintain the data block with updated data record including a header and a footer as shown in Para. 0084, Galbraith. Furthermore, the combination of Yamada in view of Galbraith disclose 

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamada in view of Galbraith, with the teachings of Vishniac, to replace old data block with the new data block. Modification would have been obvious to one of ordinary skill in the art to maintain the data block with updated data record including a header and a footer as shown in Para. 0091-0092 and Fig. 2, and Fig. 3.
Regarding Claims 2, 9, and 16, the combination of Yamada in view of Galbraith and further in view of Vishniac discloses a method  wherein splitting the compressed block of data into the leading compressed portion, an outdated portion and the trailing compressed portion further comprises:
performing a truncation operation on the compressed block of data (Fig. 4, Yamada); and 

Regarding Claims 3, 10, and 17, the combination of Yamada in view of Galbraith and further in view of Vishniac discloses a method   wherein splitting the compressed block of data into the leading compressed portion an outdated portion and the trailing compressed portion further comprises removing references to the outdated portion from the trailing compressed portion (Col. 9, lines 53-56, wherein the method of updating corresponds to removing, Amit).
Regarding Claims 4, 11, and 18, the combination of Yamada in view of Galbraith and further in view of Vishniac discloses a method wherein combining the leading compressed portion, the updated compressed block, and the trailing compressed portion further comprises combining the leading compressed portion, the updated compressed block, and the trailing compressed portion without recompressing any of the portions (Para. 42, Yamada).
Regarding Claims 5, 12, and 19, the combination of Yamada in view of Galbraith and further in view of Vishniac discloses a method wherein combining the leading compressed portion, the updated compressed portion of data, and the trailing compressed portion further comprises performing a partial recompression of the leading compressed portion, the updated compressed portion of data, and the trailing compressed portion (Para. 42-43, Yamada).
Claims 6, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Yamada hereinafter) US Patent Application Publication No. 20080137972 filed July 25, 2007 in view of Galbraith et al. US Patent Application Publication No. 20030145172 filed Jan. 25, 2002 and further in view of Vishniac et al. (Vishniac hereinafter) US Patent Application Publication No. 20140258652 filed March 6, 2013 and published Sep. 11, 2014 and .

Regarding Claims 6, 13, and 20, the combination of Yamada in view of Vishniac discloses all the limitations as stated above. However, the combination of Yamada in view of Vishniac is silent with respect to inserting a flush token between the leading compressed portion and the updated compressed portion of data. On the other hand, Brashers discloses the method of inserting a flush token between the leading compressed portion and the updated compressed block as shown in Col. 12, lines 16-19. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yamada, in view of Vishniac with the teachings of Brashers to insert a flush token between the leading compressed portion and the updated compressed portion of data as shown in Col. 13, lines 58-61, Brashers. Modification would have been obvious to one of ordinary skill in the art to permit a riser of a token for different extent of the minimum size as shown in Col. 12, lines 19-20.
Regarding Claims 7, and 14, the combination of Yamada in view of Vishniac and further in view of Brashers discloses a method wherein combining the leading compressed portion, the updated compressed portion, and the trailing compressed portion further comprises updating a first literal in the updated compressed block to be a mid-block literal (Col. 13 lines 9-15, Brashers).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Other art considered not applied;
Florencio US Patent No. 5933195
Yu et al. 2015/0106556
Abe et al. 20150146317
Callard et al. 20150319268
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 15, 2021